Opinion by
Kephart, J.,
The due bills upon which this action is based contained provisions against negotiability and could only be paid by an allowance or credit on the leasing or purchasing of a piano by Jacob Marbach at regular selling prices. The appellee alleging a compliance with the terms of the due bill, and the refusal of the appellant to honor them, brings this action to recover their amount. The act of the appellee in having Seegar bargain for the piano was not a violation of the provisions of the due bill that Marbach was to purchase it; nor would it have been a violation of that provision if the sale had been made directly to Seegar, and the due bills and cash presented to the appellant in payment thereof; as the *26defendant had by its prior conduct in accepting similar transactions made by Marbacb clearly evidenced its interpretation of tbis clause of tbe contract to mean that tbe purchases need not be made directly for Marbacb. There was, however, ample testimony for tbe jury to find that tbe purchase in tbis instance bad been made for Marbacb through bis daughter as agent, and tbe refusal to accept due bills with tbe balance in cash or check bytbe defendant was not warranted. But the defendant in refusing the due bills attached a new condition to their payment, in that they were to be accepted only on sales of pianos made on tbe installment plan. Tbis was clearly a breach of tbe contract contained in tbe due bill and whatever may have been tbe situation with respect to tbe sale complained of, when tbe defendant attached tbis new condition to tbe due bill without tbe consent of tbe appellee it placed tbe appellee in position to immediately sue for tbe amounts represented by these due bills. There was, however, no attempt to negotiate or transfer tbe bills to a third party, or use them as a means of credit beyond that contemplated by tbe due bill, and there was evidence to sustain tbe finding that tbe piano was sold as a new piano.
Tbe assignment complaining of the admission of' certain evidence cannot be sustained. Tbe defendant asked appellee’s daughter, qu cross-examination, her reason for doing a certain act; tbe answer involved a statement as to certain information that her father gave her. Tbe question was to test tbe good faith of tbe witness and her entire reason was material as long as tbe defendant persisted in bis question. Tbe girl was acting under tbe direction of her father, by virtue of tbe information be gave her; that was her reason for doing tbe act. Moreover, while tbe answer developed a statement made to tbe witness by her father later on in tbe testimony, she states tbis fact as being within her own knowledge, giving instances as to- tbe time of its separate occurrences. Tbe case was submitted by the learned trial *27judge in a charge that was free from substantial error. The case was clearly one for the jury on the facts as presented.
The assignments of error are overruled, and the judgment is affirmed.